DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 as it pertains to the art of Ando, Dunfield, and Asai have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment. 
	Regarding Applicant’s remarks as they pertain to the art of Asai, Examiner notes that Asai Figure 12 was referred to for showing the absorbing plate (240) on the rear side and overlapping the reflection mirror (120).
	Additionally, Applicant’s remarks that Asai’s element (240) is not a light absorbing element are not persuasive.  Specifically, element (240) is black coating1, and thus is the literal definition of light absorbing - i.e. that’s what black means, it is absorbing light2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dunfield (US 6,31,909; of record) in view of Asai (US 7,268,929; of record).
	As to claim 1, Dunfield teaches a holographic head up display (Examiner’s note: preamble directed toward intended use, MPEP 2111.02), comprising a light source portion configured to emit light, the light being coherent (Dunfield Fig. 6 - 76, 78; col. 6:45-61), an optical modulation portion configured to modulate the light (Dunfield Fig. 6 - 78; col. 6:52-62), a relay optical system configured to focus the light (Dunfield Fig. 6 - 86; Fig. 10-11; 86; col. 9:50-55), a reflection mirror that is disposed at a focal position of the relay optical system and configured to reflect light (Dunfield Fig. 6 - 82; Fig. 9 - 82; Fig. 10 - 1090; Fig. 11 - 1190), a transflective mirror configured to partially transmit and partially reflect light reflected by the reflection mirror (Dunfield Fig. 6 - 88, 89; col. 7:15-19; Examiner’s note: appears to have a typographical incorrect number where the specification uses (84) but never refers to (88)).
	Dunfield does not specify a light absorption plate that is disposed at a rear side of the reflection mirror and configured to absorb light incident through the relay system, the light absorbing plate overlaps the reflection mirror.  
	In the same field of endeavor Asai teaches a head up display having a reflection mirror (Asai Fig. 1; Fig. 12 - 120; col. 13:25-33) and a light absorption plate that is disposed at a rear side of the reflection mirror and configured to absorb light incident through a relay system (Asai Fig. 8; Fig. 12 - 240, 132; col. 7:59-64; col. 8:5-6; col. 
	As to claim 7, Dunfield teaches a holographic head up display (Examiner’s note: preamble directed toward intended use, MPEP 2111.02) comprising a relay optical system configured to focus an incident light on a focus point (Dunfield Fig. 6 - 86; Figs. 10-11 - 86; col. 9:50-55), a filter mirror that includes a reflection portion configured to reflect a focal image formed at the focus point (Dunfield Fig. 6 - 82; Fig. 9 - 82; Fig. 10 - 1090; Fig. 11 - 1190).  Dunfield does not specify the mirror includes an absorption portion configured to absorb diffraction noise formed a periphery of the focal image, the reflection portion and absorption portion disposed on different planes, the absorption portion disposed at a rear side of the reflection portion and overlaps the reflection portion.
	In the same field of endeavor Asai teaches a head up display having a reflection portion (Asai Fig. 1; Fig. 12 - 120; col. 13:25-33) and a light absorption portion that is disposed on a different plane than the reflection portion, at a rear side, and overlapping the reflection portion, and configured to absorb diffraction noise formed at the periphery of the focal image (Asai Fig. 8; Fig. 12 - 240, 132; col. 7:59-64; col. 8:5-6; col. 20:52-67; col. 21:1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a light absorption plate disposed at Examiner’s note: as dictated by the claim structure, the ability to perform the function “absorb diffraction noise” is accomplished via the portion being light absorbing and positioned at the periphery.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dunfield and Asai as applied to claims 1 and 7 above, and further in view of Ishihara et al. (US 2019/0107714 - Ishihara; of record).
	As to claim 5, Dunfield in view of Asai teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the mirror is configured to provide a convex reflection side that is bent with reference to a virtual central axis in one direction with respect to light incident from the optical modulation portion.  In the same field of endeavor Ishihara teaches a head-up display having the mirror with a convex reflective side that is bent with reference to a virtual central axis in one direction with respect to light incident from the optical modulation portion (Ishihara Fig. 2 - 14; para. [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the mirror as convex toward the incident light since, as taught by Ishihara, such mirrors are well known in the art for the purpose of adjusting for aberrations of incident light and adjusting the imaging position of the virtual image (Ishihara para. [0024]).
claim 6, Dunfield in view of Asai teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the reflection mirror is configured to provide a convex hemispherical reflective side with respect to light incident from the optical modulation portion.  In the same field of endeavor Ishihara teaches a head-up display having a mirror with a convex hemispherical reflective side with respect to the incident light (Ishihara Fig. 2 - 14; para. [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the mirror as convex toward the incident light since, as taught by Ishihara, such mirrors are well known in the art for the purpose of adjusting for aberrations of incident light and adjusting the imaging position of the virtual image (Ishihara para. [0024]).
	As to claim 8, Dunfield in view of Asai teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Asai further teaches the absorption portion has a flat planar shape (Asai Fig. 12 - 132, 240), but doesn’t specify the reflection portion is convex curved shape.  In the same field of endeavor Ishihara teaches a head-up display having the mirror with a convex reflective side (Ishihara Fig. 2 - 14; para. [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the mirror as convex toward the incident light since, as taught by Ishihara, such mirrors are well known in the art for the purpose of adjusting for aberrations of incident light and adjusting the imaging position of the virtual image (Ishihara para. [0024]).



Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dunfield and Asai as applied to claim 1 above, and further in view of Kormos et al. (US 6,731,435 - Kormos; of record).
	As to claim 2, Dunfield in view of Asai teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the size of a reflective side of the reflection mirror the same as a size of a focal image formed at a focus point of the relay optical system.  In the same field of endeavor Kormos teaches a head up display having an image source, a mirror, and a reflection area the same size as the focal image formed at the mirror (Kormos Fig. 2 - 31, 41; Fig. 4 - 41, 178, 186; Fig. 5 - 178, 186; Fig. 8; col. 7:39-56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the refection area and image as the same size since, as taught by Kormos, this allows the viewer to see a full field of view of the image (Kormos col. 7:39-56).
	As to claim 3, Dunfield in view of Asai and Kormos teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Kormos further teaches the shape of the reflection area is the same as that of the focal image (Kormos Fig. 8; col. 7:39-45) and the shape of the focal image is the same as a shape of a display area to which the optical modulation portion emits light (Kormos Fig. 8; col. 7:39-45).
	As to claim 4, Dunfield in view of Asai and Kormos teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Kormos further teaches the shape of the display area of the optical modulation portion and a shape of the reflection area are a quadrangle (Kormos Fig. 8; Fig. 1 - 31; col. 7:39-45).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Asai col. 8:5-6
        2 https://en.wikipedia.org/wiki/Black